Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2019

                                     No. 04-19-00403-CV

          THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                               Appellants

                                               v.

                         EOG RESOURCES, INC., and Fred Levine,
                                    Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-03-00066-CVK
                         Honorable Russell Wilson, Judge Presiding

                                        ORDER
        By order dated November 19, 2019, this appeal was abated to the trial court to conduct a
hearing to determine whether a reporter’s record was taken at a September 20, 2018 hearing in
the underlying cause. On December 4, 2019, a supplemental clerk’s record was filed containing
the trial court’s findings that no record was requested or taken, the court reporter was excused
from the courtroom during the hearing, and no objection was made to the court reporter’s
departure. It is therefore ORDERED that this appeal is REINSTATED on the docket of the
court. The appellate record is complete. Appellant’s brief must be filed no later than January 6,
2020.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court